Reno Dunkley, a federal prisoner proceeding pro se, moves for in forma pauper-is status on appeal from a district court order dismissing his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2241. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Dunkley contests the length of the sentence he received from the State of New York for parole violations. He claims the amount of time he received “goes against [the New York Parole Board’s] own regulations as stated in § 800.20 within their Executive Manual....” He seeks modification of the 120 months parole violator sentence to reflect a two year total sentence “computed as time served.” The district court dismissed the petition in a memorandum opinion filed December 12, 2000. Reconsideration was denied. This timely appeal followed.
This court reviews de novo a district court judgment dismissing a § 2241 petition. See Charles v. Chandler, 180 F.3d 753, 755 (6th Cir.1999). A § 2241 petition generally is reserved for a defendant to challenge the manner in which his sentence is executed, rather than the validity of the sentence itself. See Capaldi v. Pontesso, 135 F.3d 1122, 1123 (6th Cir. 1088).
Upon review, we conclude that the district court properly dismissed Dunkley’s § 2241 petition because Dunkley clearly challenges the length of the sentence imposed upon him as a parole violator.
Accordingly, the motion to proceed in forma pauperis is granted for the limited purpose of permitting review in this case, and the district court’s order is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.